SANBORN, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
The defendant did not plead in this case that the plaintiff was guilty of contributory negligence. Its only defense was that the rapidly revolving cogs were seen and known by the plaintiff, that the danger from them was apparent, and that she assumed the risk of it. These are the questions, therefore, which the instruction to the jury presents : Are the risks from defective place of employment, appliances, and fellow servants which employés assume by entering and continuing in the service of a master with knowledge of the situation and its dangers and without complaint, limited to those risks the danger from which is so imminent that persons of ordinary prudence would not incur them? Or do the risks capable of assumption in *498this way include those less serious chances which servants of ordinary prudence would and do incur?
The charge of the court answered the first of these questions in the affirmative, and the second in the negative. It was, in effect, that the defense of assumption of risk and the defense of contributory negligence were identical in effect and coterminous in extent, that no servant in the exercise of due care can lawfully assume the risk of a defective place, defective machinery, or defective appliances, and that it is only where the danger from them is so grave that no prudent person would chance it that a servant can lawfully contract to take the chance of the injury which they may inflict upon him. This instruction was undoubtedly inspired by the opinion of the majority of this court in Southern Pac. Co. v. Yeargin, 109 Fed. 436, 442, 48 C. C. A. 497, 503, to which the writer never assented, and the following authorities are now cited in support of it: Hough v. Railway Co., 100 U. S. 224, 225, 25 L. Ed. 612; District of Columbia v. McElligott, 117 U. S. 621, 631, 6 Sup. Ct. 884, 29 L. Ed. 946; Northern Pac. R. Co. v. Herbert, 116 U. S. 642, 655, 6 Sup. Ct. 590, 29 L. Ed. 755; Goodlett v. Louisville & Nashville R. Co., 122 U. S. 391, 411, 7 Sup. Ct. 1254, 30 L. Ed. 1230; Northern Pac. R. Co. v. Mares, 123 U. S. 710, 712, 714, 715, 720, 8 Sup. Ct. 321, 31 L. Ed. 296; Kane v. Northern Central R. Co., 128 U. S. 91, 94, 9 Sup. Ct. 16, 32 L. Ed. 339; Snow v. Housatonic R. Co., 90 Mass. 441, 450, 85 Am. Dec. 720; Ford v. Fitchburg R. Co., 110 Mass. 240, 241, 242, 243, 261, 14 Am. Rep. 598; Patterson v. Pittsburg, etc., R. Co., 76 Pa. 389, 394, 18 Am. Rep. 412; Wuotilla v. Duluth Lumber Co., 37 Minn. 153, 155, 33 N. W. 551; Francis v. Railroad Co., 127 Mo. 658, 666, 672, 28 S. W. 842, 30 S. W. 129; O’Mellia v. Kansas City, etc., R. Co., 115 Mo. 205, 212, 218, 21 S. W. 503; Thorpe v. Missouri Pac. R. Co., 89 Mo. 650, 653, 2 S. W. 3, 58 Am. Rep. 120; Wood’s Law of Master and Servant, § 385; Buswell on Law of Personal Injuries, § 207; Shearman & Redfield on Law of Negligence, § 211.
There is an exception to the law of assumption of risk as well established as the rule itself. It is that, where a servant makes complaint to his master of a dangerous defect in his place of work or in the appliances furnished him, the risk of that defect is cast upon the master, and the servant is relieved from it for a reasonable time to enable the employer to remove it, unless the danger from the defect is so imminent that a person of ordinary prudence would not continue in the employment after the defect is discovered. Hough v. Railway Co., 100 U. S. 225, 25 L. Ed. 612. Of course, cases which fall under the exception are not governed by the rule, and the only defense remaining in such cases is that of contributory negligence. Laying aside the case of Southern Pac. Co. v. Yeargin, all the cases above cited fall within the exception, so that the doctrine of assumption of risk was not applicable to them, and the only question remaining in them was one of contributory negligence, excepting the cases of Northern Pac. R. Co. v. Herbert, 116 U. S. 642, 653, 6 Sup. Ct. 590, 29 L. Ed. 755; Goodlett v. Louisville & Nashville R. Co., 122 U. S. 391, 411, 7 Sup. Ct. 1254, 30 L. Ed. 1230; Ford v. Fitchburg R. Co., 110 Mass. 240-243, 261, 14 Am. Rep. 598; Wuo*499tilla v. Duluth Lumber Co., 37 Minn. 153, 155, 33 N. W. 551; and O’Mellia v. Kansas City, etc., R. Co., 115 Mo. 205, 212, 218, 21 S. W. 503; and in none of these cases, except O’Mellia v. Kansas City, etc., R. Co., 115 Mo. 205, 21 S. W. 503, and Wuotilla v. Duluth Lumber Co., 37 Minn. 153, 155, 33 N. W. 551, was the defense of assumption of risk insisted upon and discussed. The defense applied, considered, and determined in each of them was contributory negligence, and the distinction between the two defenses was not argued, considered, or determined. The opinions in these cases are not, therefore, determinative of the issue. In the opinions of the courts in O’Mellia v. Kansas City, etc., R. Co., 115 Mo. 205, 212, 218, 21 S. W. 503, Wuotilla v. Duluth Lumber Co., 37 Minn. 153, 155, 33 N. W. 551, and Thorpe v. Missouri Pac. R. Co., 89 Mo. 650, 653, 2 S. W. 3, 58 Am. Rep. 120, and in some of the text-books cited the two defenses of assumption of risk and contributory negligence are confused or treated as interchangeable, and it is either assumed or stated that a servant can assume no risk the danger of which is not so imminent that no prudent person would continue in the employment and take the risk of the injury likely to result from it. But in other and later decisions the Supreme Courts of Minnesota and Missouri have clearly disregarded the theory that assumption of risk and contributory negligence are identical, and have expressly declared that by entering and continuing in the service an employé assumes not only such risks as are ordinarily incident to the employment, but also such extraordinary risks as become apparent to the employé by ordinary observation, or have been discovered and incurred without complaint, whether the danger from them was so imminent that no prudent person would incur it or not. Smith v. Railroad Co., 42 Minn. 87, 43 N. W. 968; Berger v. Railway Co., 39 Minn. 78, 38 N. W. 814; Devitt v. Railroad Co., 50 Mo. 302, 305; Epperson v. Postal Tel. Co., 155 Mo. 346, 372, 50 S. W. 795, 55 S. W. 1050; Roberts v. Missouri & Kansas Tel. Co., 166 Mo. 370, 379, 66 S. W. 155; Steinhauser v. Spraul, 127 Mo. 541, 562, 28 S. W. 620, 30 S. W. 102, 27 L. R. A. 441; Fleming v. St. Paul & Duluth R. Co., 27 Minn. 111, 114, 6 N. W. 448; Clark v. St. Paul & Sioux City R. Co., 28 Minn. 128, 9 N. W. 581; Greene v. Minneapolis & St. Louis R. Co., 31 Minn. 248, 17 N. W. 378, 47 Am. Rep. 785; Wilson v. Railway Co., 37 Minn. 326, 33 N. W. 908, 5 Am. St. Rep. 851.
It is said that if, by entering or continuing in .the service, an employé may assume the risk of a defect which arises from the violation of the duty of the master to exercise ordinary care to provide a reasonably safe place or reasonably safe appliances, the master may be in large part relieved from the discharge of this duty, and may be led to furnish more defective places arid appliances than he otherwise would do, and that for this reason the doctrine of assumption of risk ought not to be permitted to apply in cases in which the danger is not so imminent that prudent persons would not incur it. The answer to this contention is: (1) That the servant is constantly at liberty to accept or reject the employment, and may do so at any time in case the wages do not in his opinion compen*500sate him for the hazards as well as the work of his avocation; that he ought in the first instance to assume the known or obvious risks of the employment, because his constant use of the place and appliances necessarily makes him more familiar with- them than in the nature of things his master or inspector can ordinarily be; and (2) that by a simple complaint to his employer he may relieve himself from the assumption of the risk for a reasonable time to enable the master to remove the defect. But a discussion here of the question what the rule of law upon this subject ought to be will prove fruitless if that rule is already established by controlling authority, and the question whether or not it has become thus settled will, there * fore, first be considered. Is it the law of assumption of risk declared or sustained by the decisions of the Supreme Court which are controlling here, that the risks which may be lawfully assumed are those only from which the danger is so imminent that no prudent person would incur it? Is it the law generally adopted by the federal courts, and usually applied by the courts of the states ? If it is, many courts have misconceived this rule, and the books are full of long lines of erroneous decisions upon this subject.
The danger from the negligence of fellow servants is not so imminent that persons of ordinary care and prudence will not and do not incur it, and yet the Supreme Court and the courts of America and England generally agree that, in the absence of statutory provisions to the contrary, an employé who, with others, enters the service of a common master, assumes the risk of their negligence. Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914, 37 L. Ed. 772. The danger from unblocked frogs upon a railroad is not so imminent that employés of ordinary care and prudence would not and do not engage and continue to operate trains over them, and yet the Supreme Court and other courts hold that such servants assume the risk of the injuries which they may entail. Southern Pac. Co. v. Seley, 152 U. S. 145, 155, 14 Sup. Ct. 530, 38 L. Ed. 391; Appel v. Buffalo, etc., R. Co., 111 N. Y. 550, 19 N. E. 93; Gillin v. Railroad Co., 93 Me. 80, 86, 44 Atl. 361; Wood v. Locke, 147 Mass. 604, 18 N. E. 578; Mayes, Adm’r, v. Chicago, R. I. & P. Ry. Co., 63 Iowa, 563, 14 N. W. 340, 19 N. W. 680. The danger of injury from low bridges on railroads is not so grave that servants of ordinary prudence and care would not and do not engage and continue to operate railroads through them, and yet they assume the risk of the injuries which result from these bridges. Myers v. Chicago, St. P., M. & O. Ry. Co., 95 Fed. 406, 407, 37 C. C. A. 137, 138; Brossman v. Railroad Co., 113 Pa. 490, 6 Atl. 226, 57 Am. Rep. 479; Smith v. Railroad Co., 42 Minn. 87, 43 N. W. 968; Devitt v. Railroad Co., 50 Mo. 302, 305. ‘The danger of injury from working on the greasy floor of a packing house, or from depressions in cement floors, is not so grave that persons of ordinary prudence would not and do not engage and continue to work upon them, and nevertheless the risk of such injuries is assumed by the servants who engage in the employments. Cudahy Packing Co. v. Marcan, 45 C. C. A. 515, 517, 106 Fed. 645, 647; Kleinest v. Kunhardt, 160 Mass. 230, 35 N. E. 458; Hoard v. Blackstone Mfg. Co., 177 Mass. 69, 71, 58 N. E. 180. The danger of in*501jury from tending the revolving knives of a relishing machine (Bohn Mfg. Co. v. Erickson, 5 C. C. A. 341, 343, 55 Fed. 943, 945), from swinging a loaded trunk from one car to another by means of a strap attached to it (Gowen v. Harley, 6 C. C. A. 190, 197, 56 Fed. 973, 980), from loading marble slabs upon their edges upon a wagon and drawing the wagon along the street (Motey v. Pickle Marble & Granite Co., 74 Fed. 155, 158, 20 C. C. A. 366, 369), from using a plugged iron gas pipe, rather than a wooden bar, to tamp dynamite into drilled holes (King v. Morgan, 48 C. C. A. 507, 511, 109 Fed. 446, 450), were not so imminent that prudent servants familiar with the'duties of these various avocations would not and did not engage and^ continue to use the defective articles, and yet this court has held in all these cases that these servants assumed the risks of the injuries which resulted from them. All these decisions are inconsistent with the theory submitted to the jury in this case for their guidance, and expressed in the opinion of the majority of this court in Southern Pac. Co. v. Yeargin, and the decision in King v. Morgan was rendered subsequent to that in the Yeargin Case, so that the later opinion, as well as the earlier opinions of this court, are not in accord with the charge given to the jury by the court below. Are all these decisions wrong?
The doctrine of assumption of risk is placed by the authorities and sustained upon two grounds. That doctrine is that, while it is the duty of the master to exercise ordinary care to provide a reasonably safe place for the servant to work and reasonably safe appliances for him to use, and while, unless he knows or by the exercise of reasonable care would have known that this duty has not been discharged by the master, he may assume that it has been, and may recover for any injury resulting from the failure to discharge it, yet he assumes all the ordinary risks and dangers incident to the employment upon which he enters and in which he continues, including those resulting from the negligence of his master which are known to him, or which would have been known to a person of ordinary prudence and care in his situation by the exercise of ordinary diligence. The first ground upon which this rule of law rests is the maxim, Volenti non fit injuria. A servant is not compelled to begin or continue to work for his master. Ordinarily, he does not work for him under a contract for a stated time. He is at liberty to retire from his employment, and his master is free to discharge him, at any time. The latter constantly offers him day by day his wages, his place to work, and the appliances which he is to use. The former day by day voluntarily accepts them. By the continuing acceptance^ of the work and the wages he voluntarily accepts and assumes the’ risk of the defects and dangers which a person of ordinary prudence in his place would have known. No one can justly be held liable to another for an injury resulting from a risk which the latter know-i ingly and willingly consented to incur. Fitzgerald v. Connecticut River Paper Co., 155 Mass. 155, 161, 29 N. E. 464, 31 Am. St. Rep. 537; Leary v. Boston & Albany Railroad, 139 Mass. 580, 2 N. E. 115, 52 Am. Rep. 733; Buzzell v. Laconia Mfg. Co., 48 Me. 113, 77 Am. Dec. 212; Mundle v. Mfg. Co., 86 Me. 400, 407, 30 Atl. 16.
*502The second ground upon which assumption of risk is based is that every servant who enters or continues in the employment of a master without complaint thereby either expressly or impliedly agrees with him to assume the risks and dangers incident to the employment which a person of ordinary prudence in his situation would have known by the exercise of ordinary diligence and care, and to hold his master free from liability therefor. Thus a master employs a servant to tear down or repair a building that is obviously in danger of falling upon the workman. The latter perceives the dangerous character of the place, and agrees upon the wages he will accept to perform it. The building falls upon, and injures him. He cannot recover of his employer, because he willingly assumed the risk. Another employs a servant to feed crude rubber between revolving rollers, and in pushing the material through the rollers his hand is caught and crushed. He cannot recover for his injury, because he voluntarily assumed the risk which the rollers and their use entailed. Sullivan v. Simplex Electrical Co., 178 Mass. 35, 39, 59 N. E. 645. A third employs a servant to paint hatchets under a rack upon which they are placed to dry. During his employment this rack which' safely held the hatchets is removed, and a new one is substituted for it which is dangerous because the jar sometimes dislodges the hatchets and causes them to fall upon the workman below. Nevertheless the servant continues to paint beneath them. A hatchet falls upon and injures him. He cannot recover of his master for the injury, because he has voluntarily assumed the risk; and this is none the less true, says Mr. Justice Holmes, that fear of loss of his place induced him to stay. Lamson v. American Axe & Tool Co., 177 Mass. 144, 145, 58 N. E. 585, 83 Am. St. Rep. 267. In the first case the danger' may have been so imminent that a person of ordinary prudence would not have entered upon or continued in the employment. But in the two other cases it certainly was not of that character. The truth is that, while assumption of risk and contributory negligence both apply to prevent a recovery in cases in which the servant has knowingly and willingly exposed himself to dangers too imminent for prudent persons to incur, they are neither identical in effect or coincident in extent, and the latter has no application and constitutes no defense in that great majority of cases in which assumption of risk is an impregnable bar to a recovery where prudent persons assume the obvious dangers of their employments which are neither imminent nor great. Assumption of risk is the voluntary contract of an ordinarily prudent servant to take the chances of the known or obvious dangers of his employment and to relieve his master of liability therefor. Contributory negligence is the causal action or omission of the servant without ordinary care of consequences. The one rests in contract, the other in tort. Contributory negligence is no element or attribute of assumption of risk. The latter does not prevail’ because the servant was or was not negligent in making his contract and in exposing himself to the defect and danger which injured him, but because he voluntarily agreed to take the risk of them. No right of action in his favor in such a case can arise against the master, because the latter violates no duty in failing to protect the serv*503ant against risks and dangers which the latter has voluntarily agreed to assume and to hold the former harmless from.
This clear distinction between assumption of risk and contributory negligence has been repeatedly announced and constantly maintained in the federal courts and in most of the courts of the states. The law upon this subject which controls this case and all cases of this character in the federal courts is stated in Washington, etc., R. Co. v. McDade, 135 U. S. 554, 570, 10 Sup. Ct. 1044, 34 L. Ed. 235, in the quotation which follows, and, so far as our investigation has extended, the rules of law thus announced have never been disregarded' or modified by that court in any subsequent decision:
“Neither individuals nor corporations are bound, as employers, to insure tbe absolute safety of tbe machinery or mechanical appliances which they provide for the use of their employes. Nor are they bound to supply the best and safest or newest of those appliances, for the purpose of securing the safety of those who are thus employed. They are, however, bound to use all reasonable care and prudence for the safety of those in their service, by providing them with machinery reasonably safe and suitable for the use of the latter. If the employer or master fails in this duty of precaution and care, he is responsible for any injury which may happen through a defect of machinery which was, or ought to have been, known to him, and was unknown to the employé or servant. But if the employé knew of the defect in the machinery from which the injury happened, and yet remained in the service and continued to use the machinery without giving any notice thereof to the employer, he must be deemed to have assumed the risk of all danger reasonably to be apprehended from such use, and is entitled to no recovery. And further, if the employé himself has been wanting in such reasonable care and prudence as would have prevented the happening of the accident, he is guilty of contributory negligence, and the employer is thereby absolved from responsibility for ‘the injury, although it was occasioned by the defect of the machinery, through the negligence of the employer.”
Here the two defenses of assumption of risk and contributory negligence are separately stated, and the first failed because the servant “did not know that the belt in which he was caught had been recently and perhaps imperfectly repaired,” and “was wholly unaware of the danger attendant upon putting on the belt by hand,” while the defense of contributory negligence failed because the defendant failed to satisfy the jury that the servant was not exercising ordinary care ^in placing the belt upon the pulley.
In Union Pacific Ry. Co. v. O’Brien, 161 U. S. 451, 454, 456, 16 Sup. Ct. 618, 40 L. Ed. 766, the Supreme Court sustained a refusal to submit an instruction to the jury upon the express ground that it confused these two distinct defenses, assumption of risk and contributory negligence. Its words were:
“The second instruction was properly refused because it confused two distinct propositions, that relating to the risks assumed by an employé in entering a given service, and that relating to the amount of vigilance that should be exercised under given circumstances.”
In Choctaw, Oklahoma & Gulf Railroad Co. v. McDade, 24 Sup. Ct. 24, 48 L. Ed. -, a case in which the opinion was filed November 2, 1903, the Supreme Court says:
“The question of assumption of risk is quite apart from that of contributory negligence. The servant has the right to assume that the master has used due diligence to provide suitable appliances in the operation of his business, and he does not assume the risk of the employer’s negligence in per*504forming such dutíes. The employé is not obliged to pass judgment upon the employer’s methods of transacting his business, but may assume that reasonable care will be used in furnishing the appliances necessary for its operation. The rule is subject to the exception that where a defect is known to the employé, or is so patent as to be readily observed by him, he cannot continue to use the defective apparatus in the face of knowledge and without objection, without assuming the hazard incident to such a situation. In other words, if he knows of a defect, or it is so plainly observable that he may be presumed to know of it, and continues in the master’s employ without objection, he is taken to have made his election to continue in the employ of the master notwithstanding the defect, and in such case cannot recover.”
In Peirce v. Clavin, 82 Fed. 550, 553, 27 C. C. A. 227, 230, the Circuit Court of Appeals of the Seventh Circuit, in an opinion delivered by Judge Jenkins, said:
“The court below ignored wholly the doctrine of assumption of risk, and refused the instructions requested in that behalf, erroneously supposing that absolute knowledge of the defect which existed during the entire time of his service could not, under any circumstances, amount to an assumption of risk, but merely cast upon him greater care in the use, or in avoiding danger from the defective appliance. This is manifest error, for which we think the judgment must be reversed. The doctrine of assumption of risk is not to be confounded with the doctrine of contributory negligence; for, where the former doctrine is applicable, the servant may exercise the greatest care, and yet be precluded from recovery for an injury in the performance of his service, because fhe risk was assumed. Miner v. Railroad Co., 153 Mass. 398, 26 N. E. 994.”
To the same effect is the opinion of the Circuit Court of Appeals of the Sixth Circuit in Narramore v. Cleveland, etc., Ry. Co., 96 Fed. 298, 301, 304, 305, 37 C. C. A. 499, 501, 504, 505, where Judge Taft, delivering the opinion of that court, said:
“Assumption of risk is a term of the contract of employment, express or implied from the circumstances of the employment, by which the servant agrees that dangers of injury obviously incident to the discharge of the servant’s duty shall be at the servant’s risk. In such cases the acquiescence of the servant in the conduct of the master does not defeat a right of action on the ground that the servant causes or contributes to cause the injury to himself, but the correct statement is that no right of action arises in favor of the servant at all, for, under the terms of the employment, the master violates no legal duty to the servant in failing to protect him from dangers the risk of which he agreed expressly or impliedly to assume. The master is not, therefore, guilty of actionable negligence towards the servant.” Pages 501, 502, 37 C. C. A., and page 301, 96 Fed.
After discussing various cases in which servants had entered or continued in the employment of their masters after discovering defects in machinery, he said:
“Assumption of risk is in such cases the acquiescence of an ordinarily prudent man in a known danger, the risk of which he assumes by contract. Contributory negligence in such cases is that action or nonaction in disregard of personal safety by one who, treating the known danger as a condition, acts with respect to it without due care of its consequences.” Page 504, 37 C. C. A., and page 304, 96 Fed.
And again:
“Assumption of risk and contributory negligence approximate where the danger is so obvious and imminent that no ordinarily prudent man would assume the risk of injury therefrom. But where the danger, though present and appreciated, is one which many men are in the habit of assuming, and which prudent men who must earn a living are willing to assume for extra *505compensation, one who assumes the risk cannot be said to be guilty of contributory negligence if, having in view the risk of danger assumed, he uses care reasonably commensurate with the risk to avoid injurious consequences. One who does not use such care, and who, by reason thereof, suffers injury, is guilty of contributory negligence, and cannot recover, because he, and not the master, causes the injury,' or because they jointly cause it.” Page 505, 37 C. 0. A., and page 304, 96 Fed.
In Miner v. Railroad Co., 153 Mass. 398, 402, 26 N. E. 994, the Supreme Judicial Court of that commonwealth held that where the plaintiff was guilty of no contributory negligence he might be barred from recovery by assumption of the risk. It said:
“Independently of any relation of master and servant, there may be a voluntary assumption of the risk of a known danger, which will debar one from recovering compensation in case of injury to person or property therefrom, even though he was in the exercise of due care. In other words, it may be consistent with due care to incur a known danger voluntarily and deliberately; and this may be so when the danger arises from the known or apprehended neglect or carelessness of others.”
In Hesse v. Railroad Co., 58 Ohio St. 167, 169, 50 N. E. 354, 355, the Supreme Court of that state said:
“Acquiescence with knowledge is not synonymous with contributory negligence. One having full knowledge of defects in machinery with which he is employed may yet use the utmost care to avert the dangers which they threaten.”
The unavoidable logical deduction from the principles and deci sions to which we have adverted is that assumption of risk and contributory negligence are distinct and independent defenses, that the former rests in contract and upon the maxim, Volenti non fit injuria, and is not conditioned or limited by the probability or improbability, the imminence or the remoteness, of the danger from the risk assumed, or by the existence or by the absence of contributory or other negligence on the part of the party who undertakes to assume the risk, while contributory negligence is founded upon an absence of ordinary care which causes or contributes to the injury which is the basis of the suit. This conclusion is fortified by the numberless decisions in which the defense of assumption of risk has been sustained in which the plaintiffs were not guilty of contributory negligence, cases in which prudent persons in the exercise of ordinary care would have assumed and ordinarily did assume the very risks which were the subjects of the actions. Kohn v. McNulta, 147 U. S. 238, 241, 13 Sup. Ct. 298, 37 L. Ed. 150; Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914, 37 L. Ed. 772; Tuttle v. Detroit & Milwaukee Ry. Co., 122 U. S. 189, 194, 7 Sup. Ct. 1166, 30 L. Ed. 1114; Gibson v. Erie Ry. Co., 63 N. Y. 449, 20 Am. Rep. 552; Sweeney v. Envelope Co., 101 N. Y. 520, 5 N. E. 358, 54 Am. Rep. 722; Buckley v. Mfg. Co., 113 N. Y. 540, 21 N. E. 717; Engine Works v. Randall, 100 Ind. 293, 50 Am. Rep. 798; Berger v. Railway Co., 39 Minn. 78, 38 N. W. 814; Southern Pac. Co. v. Seley, 152 U. S. 145, 155, 14 Sup. Ct. 530, 38 L. Ed. 391; Appel v. Buffalo, etc., R. Co., 111 N. Y. 550, 19 N. E. 93; Gillin v. Railroad Co., 93 Me. 80, 86, 44 Atl. 361; Wood v. Locke, 147 Mass. 604, 18 N. E. 578; Mayes, Adm’r, v. Chicago, R. I. & P. Ry. Co., 63 Iowa, 563, *50614 N. W. 340, 19 N. W. 680; Myers v. Chicago, St. P., M. & O. Ry. Co., 95 Fed. 406, 407, 37 C. C. A. 137, 138; Brossman v. Railroad Co., 113 Pa. 496, 6 Atl. 226, 57 Am. Rep. 479; Smith v. Railroad Co., 42 Minn. 87, 43 N. W. 968; Devitt v. Railroad Co., 50 Mo, 302, 305; Cudahy Packing Co. v. Marcan, 45 C. C. A. 515, 517, 106 Fed. 645, 647; Kleinest v. Kunhardt, 160 Mass. 230, 35 N. E. 458; Hoard v. Blackstone Mfg. Co., 177 Mass. 69, 71, 58 N. E. 180; Bohn Mfg. Co. v. Erickson, 5 C. C. A. 341, 343, 55 Fed. 943, 945; Gowen v. Harley, 6 C. C. A. 190, 197, 56 Fed. 973, 980; Motey v. Pickle Marble & Granite Co., 74 Fed. 155, 158, 20 C. C. A. 366, 369; King v. Morgan, 48 C. C. A. 507, 511, 109 Fed. 446, 450; Smith v. Railroad Co., 42 Minn. 87, 43 N. W. 968; Fisk v. Railroad Co., 158 Mass. 238, 33 N. E. 510; Glover v. Bolt Co., 153 Mo. 327, 55 S. W. 88; Gibbons v. Navigation Co., 175 Mass. 212, 55 N. E. 987; Higgins Carpet Co. v. O’Keefe, 79 Fed. 900, 25 C. C. A. 220; Epperson v. Postal Tel. Cable Co., 155 Mo. 346, 358, 373, 378, 50 S. W. 795, 55 S. W. 1050; Roberts v. Missouri & Kansas Tel. Co., 166 Mo. 370, 379, 66 S. W. 155; Steinhauser v. Spraul, 127 Mo. 541, 28 S. W. 620, 30 S. W. 102, 27 L. R. A. 441; Campbell v. Dearborn, 175 Mass. 183, 185, 55 N. E. 1042; Barry v. New York Biscuit Co., 177 Mass. 449, 452, 59 N. E. 75; American Dredging Co. v. Walls, 84 Fed. 428, 28 C. C. A. 441; Hunt v. Kile, 98 Fed. 49, 53, 38 C. C. A. 641, 645; Ford v. Mount Tom Sulphide Pulp Co., 172 Mass. 544, 546, 52 N. E. 1065, 48 L. R. A. 96; Sullivan v. Simplex Electrical Co., 178 Mass. 35, 39, 59 N. E. 645; Demers v. Marshall, 178 Mass. 9, 12, 59 N. E. 454; Whalen v. Whitcomb, 178 Mass. 33, 34, 59 N. E. 666; Hall v. Wakefield, etc., Street Ry. Co., 178 Mass. 98, 59 N. E. 668. Nor is the distinction between assumption of risk and contributory negligence less marked, nor is the former defense less applicable in cases of defects and dangers which arise during the continuance of the employment than in those involving' defects which exist when the employe enters upon the service. The suggestion that in the former class of cases there is no consideration for the contract of assumption because the wages are not increased with the hazards is not persuasive. The answer to it is: (1) The doctrine of assumption of risk is founded on the maxim, Volenti non fit injuria, as well as upon the express or implied contract arising from the employment, and continuance in the employment after new defects and dangers become obvious is conclusive evidence of a willing assumption of the risk which they entail; and (2) since, in ordinary employments, contracts for times certain do not exist, and either party is at liberty to terminate the service at any time, there is in fact a constantly recurring daily offer and daily acceptance of the risks of the known or obvious dangers and defects of'the place and of the appliances, and of the wages tendered to induce an assumption of the work and the hazards. The reason which underlies the entire rule is that the servant who is constantly working in the place provided for him and daily using the tools and appliances furnished to him is more likely to know and to appreciate the dangers from defects in them than the master or his inspector, who, in the very nature of things, cannot see and know them so frequently and *507intimately as the employe who constantly uses them. This was the reason which induced the application of this rule to defects and dangers existing when servants enter upon their engagements, and when, in the nature of things, they are far less familiar with the defects and dangers incident to their avocations than they subsequently become after they have been long in the service. The reason of the rule applies with much greater force to dangers which arise and become known or are obvious to servants during their employment, because they have then become more familiar with their place and their appliances, and have earlier and better means of knowledge, and generally a better knowledge of changes in them, and of the effect and dangers of such changes, than they had of the dangers and defects incident to the original employment, and than their master or his inspectors can possibly obtain. Hence the rule declared by the Supreme Court in Washington, etc., Railroad Co. v. McDade, 135 U. S. 554, 570, 10 Sup. Ct. 1044, 34 L. Ed. 235, that if an injury is inflicted upon an employé on account of a defect and danger which arose during his employment, yet “if the employé knew of the defect in the machinery from which the injury happened, and yet remained in the service and continued to use the machinery without giving any notice thereof to the employer, he must be deemed to have assumed the risk of all danger reasonably to be apprehended from such use, and is entitled to no recovery.” Cases farther illustrating this rule are Steinhauser v. Spraul, 127 Mo. 541, 545, 562-564, 28 S. W. 620, 30 S. W. 102, 27 L. R. A. 441, where a servant was held to have assumed the risk of a more dangerous ladder, which, during her employment, had been substituted for one that she had formerly used; Roberts v. Missouri & Kansas Tel. Co., 166 Mo. 370, 375, 378, 66 S. W. 155, in which the cross-arm of a telegraph pole which broke and precipitated the plaintiff to the ground had become rotten during his employment; Campbell v. Dearborn, 175 Mass. 183, 184, 55 N. E. 1042, where the plaintiff was held to have assumed the risk from the piling during his employment of a long board over a short one so that it caused his fall; Johnson v. Devoe Snuff Co., 62 N. J. Law, 417, 41 Atl. 936, 938, in which the servant during his employment suffered injury because he was subjected to the increased risk of grinding green tobacco by means of rollers suitable only to the grinding of dry tobacco, and the court said that “the doctrine of assumption of risks applies as well to those which first arise or become known to the servant during the service as to those in contemplation at the original hiring; and therefore a servant who, on discovering these dangers, makes no complaint or protest to the master, but continues in the service, assumes the risks, so that he cannot complain though injury follows”; Ford v. Mount Tom Sulphide Pulp Co., 172 Mass. 544, 546, 52 N. E. 1065, 48 L. R. A. 96, in which the plaintiff was held to have assumed the risk of injury from a set screw which was placed in a revolving shaft during his employment; and Brossman v. Railroad Co., 113 Pa. 490, 6 Atl. 226, 57 Am. Rep. 479, in which the signals of low bridges were abandoned during the plaintiff’s service, and he was held to have assumed' the risk of the .increased hazard.
*508The authorities and opinions to which reference has now been made have forced our minds irresistibly to the conclusion that the following rules of law have become irrevocably settled by the great weight of authority in this country, and by the opinions of the Supreme Court, which, upon well-settled principles, must be permitted to control the opinion and action of this court:
A servant by entering or continuing in the employment of a master without complaint assumes the risks and dangers of the employment which he knows and appreciates, and also those which an ordinarily prudent person of his capacity and intelligence would have known and appreciated in his situation.
A servant who knows, or who by the exercise of reasonable prudence and care would have known, of the risks and dangers which arose during his service, but who continues in the employment without complaint, assumes those risks and dangers to the same extent that he undertakes to assume those existing when he enters upon the employment.
Among the risks and dangers thus assumed are those which arise from the failure of the master to completely discharge his duty to exercise ordinary care to furnish the servant with a reasonably safe place to work and reasonably safe appliances and tools to use.
Assumption of risk and contributory negligence are separate and1 distinct defenses. The one is based on contract, the other on tort. The former is not conditioned or limited by the existence of the latter, and is alike available whether the risk assumed is great or small, and whether the danger from it is imminent and certain or remote and improbable.
The court below fell into an error when it instructed the jury that although the plaintiff continued in the employment of the defendant by the side of the visible unguarded gearing with full knowledge that the cogs which injured her were uncovered, still she could not be held to have assumed the risk of working by their side unless the danger from them was so imminent that persons of ordinary prudence would have declined to incur it under similar circumstances. Choctaw, Oklahoma & Gulf R. R. v. McDade, 24 Sup. Ct. 24, 48 L. Ed. -(opinion filed November 2, 1903).
There is another alleged error specified. A preliminary question for the judge always arises at the close of the evidence before a case can be submitted to the jury.. That question is, not whether or not there is any evidence, but whether or not there is any substantial evidence upon which a jury can properly render a verdict in favor of the party who produces it. Cole v. German Sav. & Loan Society (C. C. A.) 124 Fed. 113, 122; Brady v. Chicago & G. W. Ry. Co., 114 Fed. 100, 105, 52 C. C. A. 48, 52, 53, 57 L. R. A. 712; Railway Co. v. Belliwith, 83 Fed. 437, 441, 28 C. C. A. 358, 362; Association v. Wilson, 100 Fed. 368, 370, 40 C. C. A. 411, 413; Commissioners v. Clark, 94 U. S. 278, 284, 24 L. Ed. 59; North Pennsylvania R. Co. v. Commercial Nat. Bank, 123 U. S. 727, 733, 8 Sup. Ct. 266, 31 L. Ed. 287; Railway Co. v. Converse, 139 U. S. 469, 11 Sup. Ct. 569, 35 L. Ed. 213; Laclede Fire Brick Mfg. Co. v. Hartford Steam Boiler Inspection & Ins. Co., 60 Fed. 351, 354, 9 C. C. A. 1, 4; *509Gowen v. Harley, 56 Fed. 973, 6 C. C. A. 190; Motey v. Granite Co., 74 Fed. 155, 157, 20 C. C. A. 366, 368.
The factory act of Missouri (2 Rev. St. 1899, § 6433) does not abolish the defense of assumption of risk in cases which fall under its provisions. In this respect it differs from the act of the Congress of the United States (Act March 2, 1893, c. 196, 27 Stat. 531 [U. S. Comp. St. 1901, p. 3174]), which requires cars engaged in interstate commerce to be equipped with automatic couplers. Congress in that act expressly provided that in case the railroad companies failed to comply with its terms the employes should not be deemed to have assumed the risk thereby occasioned. Act March 2, 1893, c. 196, § 8, p. 532, 27 Stat. 532 [U. S. Comp. St. 1901, p. 3176]. The Legislature of Missouri had power to apply a similar provision to cases in which employers failed to keep their machinery safely and securely guarded, but they did not do so. The negligence of the master to safely and securely guard his machinery in accordance with the provisions of the law of Missouri is of the same nature as his negligence in providing a reasonably safe floor or ax or other tool or appliance, and there is no reason why an action for a resulting injury should not be subject to the defense of assumption of risk in the one case to the same extent as in the other. And so it is under the law here under consideration. The factory act of Missouri (2 Rev. St. 1899, § 6433) does not abolish the defense of assumption of risk in cases in which the absence of the guards and the risks and dangers from the gearing and machinery are obvious or well known to the employé and he enters or continues in the service without complaint. O’Maley v. South Boston Gas Light Co., 158 Mass. 135, 138, 139, 32 N. E. 1119, 47 L. R. A. 161; Lore v. American Mfg. Co., 160 Mo. 608, 624, 61 S. W. 678; White v. Wittemann Lith. Co., 131 N. Y. 631, 635, 30 N. E. 236; Higgins Carpet Co. v. O’Keefe, 51 U. S. App. 74, 80, 79 Fed. 900, 902, 25 C. C. A. 220, 222; Knisley v. Pratt, 148 N. Y. 372, 42 N. E. 986, 32 L. R. A. 367; Graves v. Brewer, 4 App. Div. 327, 38 N. Y. Supp. 566.
The question here, therefore, is: Was there any substantial evidence at the close of the trial below which would have warranted a finding and verdict.by the jury that the plaintiff did not voluntarily assume the risk of the uncovered gearing? Of course, 'the question whether or not a servant has willingly assumed a risk of the service is, like all questions of fact, for the jury when the evidence is conflicting or when the deductions from it are doubtful, and, as this is usually the case in the trial of this issue, as in the trial of all other issues of fact, the general rule becomes that this question is ordinarily for the jury.
There are many cases in which the danger from the condition of the place or of the appliances is uncertain or recondite, as in Ford v. Fitchburg R. Co., 110 Mass. 240-243, 261, 14 Am. Rep. 598, where an explosion which could not have been reasonably anticipated resulted from a defect in a boiler which was known to the servant, and from such cases the rule arises that mere knowledge of the defect in the place or in the appliances does not necessarily establish the fact as a matter of law that the employé assumed the risk which the defect entailed.
There are other cases, like Coombs v. New Bedford Cordage Co., *510102 Mass. 572, 3 Am. Rep. 506, in which a boy less than 14 years old and unacquainted with machinery was on the second day of his employment set to work -in a noisy factory to break off ribbon, where he was required to draw his hands apart so that one of them would frequently come near an uncovered gearing, to which the rule applies that a, servant does not assume the, risk of a known defect unless he appreciates, or unless a person of his intelligence and capacity by the exercise of ordinary prudence would have appreciated, the danger arising from it. The facts of the following cases bring them within these rules: Cook v. Railway Co., 34 Minn. 45, 24 N. W. 311; Daley v. American Printing Co., 150 Mass. 77, 22 N. E. 439; Goodlett v. Louisville & Nashville R. Co., 122 U. S. 391, 411, 7 Sup. Ct. 1254, 30 L. Ed. 1230; Patterson v. Railroad Co., 76 Pa. 389, 394, 18 Am. Rep. 412; Fitzgerald v. Connecticut River Paper Co., 155 Mass. 155, 157, 29 N. E. 464, 31 Am. St. Rep. 537; Mahoney v. Dore, 155 Mass. 513, 30 N. E. 366; Lawless v. Connecticut River R. Co., 136 Mass. 1; Ferren v. Old Colony R. Co., 143 Mass. 197, 9 N. E. 608; Myers v. Hudson Iron Co., 150 Mass. 125, 22 N. E. 631, 15 Am. St. Rep. 176.
The cases of Northern Pacific R. Co. v. Mares, 123 U. S. 717, 720, 8 Sup. Ct. 321, 31 L. Ed. 296; Hough v. Ry. Co., 100 U. S. 224, 225, 25 L. Ed, 612; Kane v. Northern Central R. Co., 128 U. S. 91, 94, 9 Sup. Ct. 16, 32 L. Ed. 339; Snow v. Railroad Co., 90 Mass. 441, 447, 448; Francis v. Kansas City, etc., R. Co., 127 Mo. 658, 28 S. W. 842, 30 S. W. 129; Thorpe v. Missouri Pac. R. Co., 89 Mo. 650, 2 S. W. 3, 58 Am. Rep. 120; and O’Mellia v. Kansas City, etc., R. Co., 115 Mo. 205, 21 S. W. 503 — to which our attention has been called, are not in point upon the question now under consideration, because the discussions and decisions in these cases are either devoted to the defense of contributory negligence exclusively, or they so confuse the two separate defenses of assumption of risk and contributory negligence as to be without persuasive force upon the issue now in hand. Thus in Kane v. Northern Central R. Co., 128 U. S. 91, 94, 9 Sup. Ct. 16, 32 L. Ed. 339, there was no defense of assumption of risk in the case. That defense had been stricken down by a complaint of the defect which the brakeman had made to his conductor. His freight train had started at midnight. When it had gone 20 miles he discovered that a step was missing from one of the cars, and called the conductor’s attention to it. The latter promised to drop the car at the coalyard or junction beyond them if upon examining his manifests he found it did not contain perishable freight. About 4 or 5 o’clock in the morning, and before they had reached the coalyard, the brakeman started to go along the train to his post, and in letting himself down from the car whose step was missing he forgot that fact and fell. The Supreme Court well said, “An employe upon a railroad train, likely to meet other trains, owes it to the public as well as to his employer not to abandon his post unnecessarily,” and that the danger was not so imminent as to subject him. to the charge of recklessness in remaining at his post after he had complained and received the conductor’s promise. The plaintiff in the case at bar was not engaged in a quasi public employment, and owed the public no duty which required her to con*511tinue to operate the forming machine for six weeks after she discovered the defect of which she now complains. She gave no notice and made no complaint of it to her employer. What a striking difference the facts of the two cases present, and how well they illustrate the rule that general expressions in opinions should be read in the light of the facts presented and the issues under consideration, and should not be indiscriminately applied to dissimilar facts and issues that were not presented! It is suggested that the plaintiff was only 20 years of age, but she had been employed in factories for many months, and the danger from mashing cogs that had been visible to her for six weeks was as apparent and appreciable to a woman of her age and experience as to a person of greater age of more extended experience. She could not fail to know as well at 20 as at 40 years of age that fire would burn, or mashing cogs would crush her fingers. A person 20 years of age assumes the risks and dangers that he actually knows and appreciates, and those that are so apparent that one of his age and capacity would in the exercise of ordinary care know and appreciate them to the same extent as one of more mature years. Bohn Mfg. Co. v. Erickson, 5 C. C. A. 341, 344, 55 Fed. 943, 946; Engine Works v. Randall, 100 Ind. 293, 298, 300, 50 Am. Rep. 798; Berger v. Ry. Co., 39 Minn. 78, 38 N. W. 814; Sullivan v. Mfg. Co., 113 Mass. 396; Fones v. Phillips, 39 Ark. 17, 38; 43 Am. Rep. 264.
Now, while it is true, as the decisions to which we have adverted declare, that mere knowledge of a defect by a servant who continues in the employment does not necessarily establish the fact as a matter of law that he has assumed the risk it entails, and while it is also true that he does not assume such a risk unless an ordinarily prudent person of his capacity in his situation would have appreciated the danger from it, it is equally true that a servant who enters or continues in the employment of his master in the presence of visible or obvious defects and plain or apparent dangers from them, which he knows or appreciates, or which an employé of his intelligence and capacity would by the exercise of ordinary care and prudence know and appreciate, assumes the risk of these dangers, and he cannot be heard to say that he did not appreciate them, and when the uncontradicted evidence establishes these facts no case arises in his favor, no question remains for the jury, and it is the duty of the court to peremptorily instruct them to return a verdict for the master. This is a familiar and well-established rule of law. It is sustained and illustrated by the following cases, in which courts have held that it was the duty of the trial court to direct a verdict for the employer: Higgins Carpet Co. v. O’Keefe, 51 U. S. App. 74, 80, 79 Fed. 900, 902, 25 C. C. A. 220, 222, in which a boy 15 years of age who had been at work in a room with a picking machine was assigned to feed it, and permitted his hand to slip into the exposed cogs, which the factory act of New York required the master to keep covered; Buckley v. Mfg. Co., 113 N. Y. 540, 21 N. E. 717, wherein a boy 12 years old slipped and threw his fingers into exposed cogs; Engine Works v. Randall, 100 Ind. 293, in which a boy 19 years of age permitted his hands to engage with revolving cogs; Berger v. Ry. Co., 39 Minn. 78, 38 N. W. 814, wherein a boy in feeding rollers *512in a boilermaking shop permitted his hand to slip between them; Kleinest v. Kunhardt, 160 Mass. 230, 35 N. E. 458, wherein the servant. fell upon a slippery floor and threw his hand against a pulley, which injured it; Tuttle v. Detroit & Milwaukee Railway, 122 U. S. 189, 195, 7 Sup. Ct. 1166, 30 L. Ed. 1114, in which the Supreme Court held that a brakeman could not be heard to say that he did not appreciate the dangers of a sharp curve in the railroad track, from which he suffered injury; Kohn v. McNulta, 147 U. S. 238, 241, 13 Sup. Ct. 298, 37 L. Ed. 150, in which the same court held that double deadwoods on cars were obvious defects and the danger from them was apparent; Southern Pac. Co. v. Seley, 152 U. S. 145, 154, 155, 14 Sup. Ct. 530, 38 L. Ed. 391, wherein that court made the same holding, and entered the same judgment, in an action for injuries caused by an unblocked frog; King v. Morgan, 48 C. C. A. 507, 509, 109 Fed. 446, 448, a case of an injury from the use of an iron tamping bar instead of a wooden one; Cudahy Packing Co. v. Marcan, 45 C. C. A. 515, 517, 106 Fed. 645, 647, where a block on which a boy 17 years of age was standing slipped upon the greasy floor and caused him to throw his hand into a hasher; O’Maley v. South Boston Gas Light Co., 158 Mass. 135, 32 N. E. 1119, 47 L. R. A. 161, wherein a servant wheeling coal fell from an unprotected way which the factory act of Massachusetts required the master to keep guarded; Glover v. Bolt Co., 153 Mo. 327, 55 S. W. 88, in which a boy engaged in pulling iron from a pile fell and placed his fingers between closing shears; Mundle v. Mfg. Co., 86 Me. 400, 404, 30 Atl. 16, in which a servant received a sliver in her foot from the floor on which she was working; American Dredging Co. v. Walls, 84 Fed. 428, 429, 28 C. C. A. 441, 442, wherein the servant slipped, féll, and his hand was caught in the machinery because there were no cleats on a slippery inclined table upon which he was required to go to oil the machinery; Hoard v. Mfg. Co., 177 Mass. 69, 71, 58 N. E. 180, and Whalen v. Whitcomb, 178 Mass. 33, 34, 59 N. E. 666, wherein servants were injured by depressions in the floors on which they were working; Sullivan v. Simplex Electrical Co., 178 Mass. 35, 39, 59 N. E. 645, in which the hands of a boy 19 years of age who was feeding rubber between rollers were caught and injured by the rollers; Ford v. Mount Tom Sulphide Pulp Co., 172 Mass. 544, 546, 52 N. E. 1065, 48 L. R. A. 96, wherein the servant was injured by a set screw in a revolving shaft which had been placed there during his service; Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914, 37 L. Ed. 772; Gowen v. Harley, 56 Fed. 973, 980, 6 C. C. A. 190, 197; Motey v. Pickle Marble & Granite Co., 20 C. C. A. 366, 369, 74 Fed. 155, 158; McCain v. Chicago, B. & Q. R. Co., 76 Fed. 125, 126, 22 C. C. A. 99, 100; Brossman v. Railroad Co., 113 Pa. 490, 6 Atl. 226, 57 Am. Rep. 479; Smith v. Railroad Co., 42 Minn. 87, 43 N. W. 968; Devitt v. Railroad Co., 50 Mo. 302, 305; Moon Anchor Consol. Gold Mines v. Hopkins, 111 Fed. 298, 304, 49 C. C. A. 347, 353; Fisk v. Railroad Co., 158 Mass. 238, 33 N. E. 510; Gibbons v. Navigation Co., 175 Mass. 212, 55 N. E. 987; Chesapeake & Ohio R. Co. v. Hennessey, 38 C. C. A. 307, 311, 96 Fed. 713, 717; Johnson v. Devoe Snuff Co., 62 N. J. Law, 417, 41 Atl. 936, 938; Epperson v. Postal Tel. *513Cable Co., 155 Mo. 346, 358, 373, 50 S. W. 795, 55 S. W. 1050; Roberts v. Missouri & Kansas Tel. Co., 166 Mo. 370, 379, 66 S. W. 155; Steinhauser v. Spraul, 127 Mo. 541, 562, 28 S. W. 620, 30 S. W. 102, 27 L. R. A. 441; Campbell v. Dearborn, 175 Mass. 183, 55 N. E. 1042; Barry v. New York Biscuit Co., 177 Mass. 449, 452, 59 N. E. 75; Gillin v. Railroad Co., 93 Me. 80, 86, 44 Atl. 361; Wood v. Locke, 147 Mass. 604, 18 N. E. 578; Mayes v. Chicago, R. I. & P. Ry. Co., 63 Iowa, 563, 14 N. W. 340, 19 N. W. 680; Hunt v. Kile, 98 Fed. 49, 53, 38 C. C. A. 641, 645; Lamson v. American Axe & Tool Co., 177 Mass. 144, 58 N. E. 585, 83 Am. St. Rep. 267; Demers v. Marshall, 178 Mass. 9, 12, 59 N. E. 454; Hall v. Wakefield, etc., St. Ry. Co., 178 Mass. 98, 59 N. E. 668.
The record in the case at bar has been searched in vain for any fact or testimony adequate to withdraw it from the principles of law established by this strong current of decision, or to distinguish it from the cases which have been cited to illustrate the rule. This plaintiff was a young woman 20 years of age. The presumption is that she was possessed of ordinary intelligence and ability. She had' been at work in factories for more than a year, and in the establishment of the defendant for more than six months. She knew that the gearing which injured her had been covered before Christmas, and that it was uncovered from that time until she was injured on February 13, 1902. She had worked at this machine by the side of the exposed mashing cogs from 10 to 15 minutes every day during the six weeks that they remained uncovered. She testified that she did not know that it was dangerous to run the gearing uncovered, but she knew the action of the lever, the greasy condition of its handle, its proximity to the mashing cogs, and she could no more have failed to know and to appreciate that the revolving cogs would crush her hand if she permitted it to slip between them than she could have failed to appreciate that boiling water would scald or fire would burn. One cannot be heard to say that he does not know or appreciate a danger whose knowledge and appreciation are so unavoidable to a person of ordinary intelligence and prudence in a like situation. King v. Morgan, 48 C. C. A. 507, 509, 109 Fed. 446, 448; Moon Anchor Consol. Gold Mines v. Hopkins, 49 C. C. A. 347, 353, 111 Fed. 298, 304; Sullivan v. Simplex Electrical Co., 178 Mass. 35, 39, 59 N. E. 645; Buckley v. Mfg. Co., 113 N. Y. 540, 21 N. E. 717. The machinery, the cogs, the slippery lever, and their relation to each other, were open, visible, known. There was nothing recondite, imperceptible, uncertain, in the danger impending from them. It was plain and certain that if the employé permitted her hand to slip between the revolving cogs that hand would be injured. The defect of the unguarded gearing was obvious, the danger from it was apparent, and, without a disregard of the rules to which we have adverted and the decisions of the Supreme Court and of the other courts of the country to which reference Iras been made, there is no escape from the conclusion that the evidence in this case established without contradiction or dispute the facts that the plaintiff, by continuing in her employment without complaint, in the presence of an obvious and known defect and of a plain and apparent danger, *514assumed the risk of the injury which she sustained, so that she never had any cause of action against the defendant; and the court below should have so instructed the jury. The judgment below is accordingly reversed, and the case is remanded to the Circuit Court for a new trial.